Order denying a motion by the appellants to dismiss the petition and quash a writ of certiorari, by which it is sought to review certain assessments of the real estate of the respondents, reversed on the law and the facts, without costs, and the matter remitted to the Special Term to take testimony and determine as a question of fact whether or not the respondents’ objections were filed as required by law. While upon a motion to quásh a writ of certiorari all the allegations of the petition are deemed to be admitted, we feel that the preliminary determination of the question raised by the affidavits herein may make unnecessary a protracted and expensive litigation. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.